Case 18-17430-elf     Doc 211     Filed 08/12/20 Entered 08/13/20 06:49:25           Desc Main
                                  Document     Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:        SHARONN E. THOMAS,                   :       Chapter 7
                                                   :
                                     Debtor        :
                                                   :
                                                   :       Bky. No. 18-17430 ELF

                                         ORDER

       AND NOW, following a hearing held on August 12, 2020, and for the reasons stated in

court, it is hereby ORDERED that:

1. The Trustee and creditor Martin Brown (“Brown”) shall engage in good faith negotiations on

   the terms of a nondisclosure agreement (“the NDA”) with respect to the Trustee’s asset

   analysis contained in the spreadsheet described by counsel for the Trustee at the August 12,

   2020 hearing (“the Spreadsheet”).

2. The Trustee shall provide a copy of the Spreadsheet to Brown forthwith after receipt of an

   NDA executed by Brown and his counsel.

3. A further status hearing is SCHEDULED on September 16, 2020, at 10:00 a.m.




Date: August 12, 2020                ___________________________________
                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE
